Case 18-10964-TPA        Doc 51    Filed 12/22/20 Entered 12/22/20 15:55:04             Desc Main
                                   Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


In re:
         DENISE R. EKSTRAND                          )
         DEBTOR                                      )       Case No:19-10964 - TPA
                                                     )       Judge Thomas P. Agresti
                                                     )
____________________________________                 )
                                                     )       Chapter 13
                                                     )
DENISE R. EKSTRAND                                   )       Document No.
     Movant                                          )
                 v.                                  )       Related to Document No.
PNC BANK, N.A.                                       )
     Respondent                                      )       Hearing Date: February 3, 2021
                                                     )       at 9:30 a.m.
                                                     )


     DEBTORS’ OBJECTION TO CLAIM NUMBER 4, NOTICE OF MORTGAGE
                         PAYMENT CHANGE


         AND NOW, comes Denise Ekstrand, by and through counsel, Tina M. Fryling, Esquire, and

hereby files this objection to Claim Number 4, Notice of Postpetition Mortgage Fees, expenses, and

Charges, and hereby represent as follows:

1.       The Debtor filed a Chapter 13 bankruptcy case on September 20, 2018.

2.       One of the claims filed in the case was from PNC Bank for a mortgage. The mortgage claim

was to be paid in full throughout the life of the plan and, according to the Trustee’s records, that

claim has been paid in full.

3.       PNC filed a Notice of Mortgage Payment Change on December 22, 2020, to be effective on

January 17, 2021. This payment change is moot due to the claim being paid in full. PNC Bank has

also sent statements to the Defendant directly indicating that a balance is due on the claim, even

though the Trustee’s records show otherwise.
Case 18-10964-TPA        Doc 51     Filed 12/22/20 Entered 12/22/20 15:55:04              Desc Main
                                    Document     Page 2 of 2




        WHEREFORE, the Debtors request that this Honorable Court deny the Payment Change

requested in this claim and direct the creditor to correct its records to show payment of the claim in

full.


                                       Respectfully submitted,



                                       By /s/ Tina M. Fryling, Esquire
                                         Tina M. Fryling, Esquire
                                         Attorney for the Debtor
                                         4402 Peach Street, Suite 3
                                         Erie, Pennsylvania 16509
                                         (814) 450-5161
                                         PA I.D. No. 76520
                                        Tinafryling@gmail.com
